PER CURIAM.
Inasmuch as the conclusion has been reached by this court in the case of City of Syracuse v. Stacey, 33 N. Y. Supp. 929, for the reasons stated in the opinion of HARDIN, P. J., therein, that the judgment and order appointing commissioners, and the order of confirmation of their report, should be reversed, and the appraisal vacated, as will more fully appear by reference to the order made in accordance with the opinion in that case, it is deemed unnecessary to consider the merits of the appeal from the order denying the motion made by the defendants to vacate and set aside the decision and judgment and orders in said proceeding; and therefore the appeal from the order herein referred to is dismissed, without costs to either party. Appeal dismissed, without costs to either party.